EXHIBIT 10.3

Form Restricted Stock Unit Award
with three-year cliff vesting
(with additional provisions)
PRIDE INTERNATIONAL, INC.

2007 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (“Agreement”) between PRIDE INTERNATIONAL,
INC. (the “Company”) and                      (the “Grantee”), an employee of
the Company or one of its Subsidiaries, regarding an award (“Award”) of
                     units representing Common Stock (as defined in the Pride
International, Inc. 2007 Long-Term Incentive Plan (the “Plan”), such units
referred to herein as “Restricted Stock Units”) awarded to the Grantee on
                     (the “Grant Date”), such number of Restricted Stock Units
subject to adjustment as provided in Section 16 of the Plan, and further subject
to the Grantee’s timely execution and return of the attached “Acceptance Form”
and the following terms and conditions:
1. Relationship to Plan, Employment Agreement and Company Policy.
This Award is subject to all of the terms, conditions and provisions of the Plan
in effect on the date hereof and administrative interpretations thereunder, if
any, adopted by the Committee. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan. The Grantee acknowledges
receipt of a copy of the Recoupment Policy and acknowledges that this Agreement
is subject to the terms and conditions of the Recoupment Policy, including,
without limitation, reduction or cancellation of the Award, reduction or
cancellation of other awards of equity of the Company granted after the adoption
date of the Recoupment Policy or return of the proceeds of the Award. For
purposes of this Agreement:
(a) “Disability” has the meaning set forth in Section 1.409A-3(i)(4) of the
Treasury Regulations and shall be determined by the Committee in its sole
discretion.
(b) “EBITDA” means, for the relevant period, the sum of the Company’s (i) net
income (or net loss), (ii) interest expense, (iii) income tax expense,
(iv) depreciation expense and (v) amortization expense, and the Company’s
proportional interest in the sum of (i) net income (or net loss), (ii) interest
expense, (iii) income tax expense, (iv) depreciation expense and (v)
amortization expense of any of its subsidiaries, as presented in consolidated
financial statements, determined in accordance with Generally Accepted
Accounting Principles (GAAP).
(c) “Employment” means employment with the Company or any of its Subsidiaries.
(d) “Employment Agreement” means any employment agreement between the Grantee
and the Company.
(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(f) “Normal Dividend” means any dividend or distribution on the Common Stock
other than a Special Dividend.
(g) “Recoupment Policy” means the Company’s Incentive and Equity Compensation
Recoupment Policy as adopted by the Committee on August 13, 2009.

 

 



--------------------------------------------------------------------------------



 



(h) “Retirement” means the Grantee’s termination of Employment on or after
(i) attainment of age 65 or, if applicable to the Grantee, any earlier age
specified as the Grantee’s Normal Retirement Age under the Pride International,
Inc. Supplemental Executive Retirement Plan and (ii) at least five years of
continuous Employment as of the date of the Grantee’s termination.
(i) “Special Dividend” means (i) a cash distribution with respect to a share of
Common Stock such that the aggregate of all such distributions (A) when combined
with any other cash distributions to shareholders previously made during the
fiscal year exceeds the adjusted net income of the Company and its Subsidiaries
for the preceding fiscal year or (B) when combined with any other cash
distributions to shareholders previously made during the fiscal year or during
the three prior fiscal years exceeds the adjusted net income of the Company and
its Subsidiaries for the four preceding years, or (ii) a non-cash distribution
the value of which when combined with the value of any other non-cash
distribution to shareholders previously made during the fiscal year exceeds 10%
of the value of the total assets of the Company and its Subsidiaries. This
definition shall be applied in accordance with the regulations and guidance
under PBGC Regulation § 4043.31(a).
2. Vesting Schedule.
(a) Subject to subparagraph (d) below, this Award shall vest in accordance with
the following schedule:

              Percentage of   Date Vested   Award Vested  
 
       
Third anniversary of Award Date
    100 %
 
     

(b) All shares of Restricted Stock Units subject to this Award shall vest,
irrespective of the limitations set forth in subparagraph (a) above or
subparagraph (d) below, provided that the Grantee has been in continuous
Employment since the Grant Date, upon the occurrence of:
(i) a Change in Control;
(ii) the Grantee’s Disability or
(iii) the Grantee’s death.
In addition, provided that the Grantee has been in continuous Employment since
the Grant Date, in the event of the Grantee’s Termination (as defined in the
Employment Agreement as in effect on the Grant Date) during the period beginning
on the date of a Performance Certification (as defined below) and ending on the
third anniversary of the Grant Date, all shares of Restricted Stock Units
subject to this Award shall vest, irrespective of the limitations set forth in
subparagraph (a) above.
(c) If the Grantee’s termination of Employment occurs due to Retirement prior to
the date this Award fully vests pursuant to subparagraph (a) above, the shares
of Restricted Stock Units will thereafter become payable to the same extent and
at the same time as they would have become payable under subparagraph (a) above
or subparagraph (b)(i) above (provided that the Change in Control constitutes a
“change in control event” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations) as if the Grantee had remained in continuous Employment
since the Grant Date; provided, however, that if the Grantee’s Retirement occurs
before the first anniversary of the Grant Date, the Grantee’s shares of
Restricted Stock Units as of the Grantee’s Retirement shall be prorated by a
fraction, the numerator of which shall be the number of full days of the
Grantee’s Employment during the period beginning on the Grant Date and ending on
the first anniversary of the Grant Date and the denominator of which shall be
the number of days in the period beginning on the Grant Date and ending on the
first anniversary of the Grant Date, and the remaining Restricted Stock Units
shall be forfeited.

 

 



--------------------------------------------------------------------------------



 



(d) No portion of this Award shall vest, and this Award shall be cancelled and
forfeited in its entirety as of the first anniversary of the Grant Date, unless
the Company has positive EBITDA in any calendar quarter for the calendar year in
which occurred the Grant Date; provided, however, that not more than 25% of such
calendar quarter has elapsed prior to the Grant Date. If the Committee, in its
sole discretion, determines that the Company has had positive EBITDA as
described in the preceding sentence, the Committee shall certify such
achievement in writing (the “Performance Certification”) at any time after the
Committee’s determination but no later than March 1 of the year following the
year in which occurred the Grant Date.
(e) Vesting of all or a portion of the Award pursuant to this Section 2 is
subject to cancellation due to violation of the Recoupment Policy, and if so
cancelled, the Grantee shall immediately forfeit the cancelled portion of the
Award.
3. Forfeiture of Award.
Except as provided in any other agreement between the Grantee and the Company,
if the Grantee’s Employment terminates other than by reason of the Grantee’s
Termination (as defined in the Employment Agreement as in effect on the Grant
Date), death, Disability or Retirement, all unvested Restricted Stock Units as
of the termination date shall be forfeited.
4. Registration of Units.
The Grantee’s right to receive the Restricted Stock Units shall be evidenced by
book entry (or by such other manner as the Committee may determine).
5. Dividend Equivalent Payments.
The Company will pay Dividend Equivalents for each outstanding Restricted Stock
Unit as soon as administratively practicable after Normal Dividends, if any, are
paid on the Company’s outstanding shares of Common Stock; provided, however,
that (i) such payment shall be made no later than March 15th following the year
in which the dividends are paid and (ii) the Grantee must be in Employment as of
the date of such payment. Dividend Equivalents with respect to Special Dividends
(x) shall be subject to the same vesting schedule as the Restricted Stock Unit
for which the Dividend Equivalent is awarded and (y) shall be paid at the same
time as the Restricted Stock Unit for which the Dividend Equivalent is awarded
is settled. Dividend Equivalents may be paid in the form of cash, stock or other
property, as determined by the Company in its sole discretion; provided that any
Dividend Equivalent payments shall be in compliance with Section 409A of the
Code and related Treasury authorities.
6. Shareholder Rights.
The Grantee shall have no rights of a shareholder with respect to shares of
Common Stock subject to this Award unless and until such time as the Award has
been settled by the transfer of shares of Common Stock to the Grantee.
7. Settlement and Delivery of Shares.
Payment of vested Restricted Stock Units shall be made within 70 days after the
date that vesting occurs, or, if later, within 15 days after the Performance
Certification with respect to any Restricted Stock Units that are subject to the
requirements of Section 2(d). Settlement will be made by payment in shares of
Common Stock.
The Company shall not be obligated to deliver any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the delivery of shares of Common Stock to comply with any such law, rule,
regulation or agreement.

 

 



--------------------------------------------------------------------------------



 



8. Notices.
Unless the Company notifies the Grantee in writing of a different procedure, any
notice or other communication to the Company with respect to this Award shall be
in writing and shall be:
(a) by registered or certified United States mail, postage prepaid, to Pride
International, Inc., Attn: Corporate Secretary, 5847 San Felipe, Suite 3300,
Houston, Texas 77057; or
(b) by hand delivery or otherwise to Pride International, Inc., Attn: Corporate
Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.
9. Assignment of Award.
Except as otherwise permitted by the Committee, the Grantee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the Grantee’s
rights under and interest in this Award may be made by the Grantee other than by
will or by the laws of descent and distribution.
10. Withholding.
At the time of vesting of Restricted Stock Units or the delivery of shares of
Common Stock attributable to Restricted Stock Units, the amount of all statutory
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the vesting of such Restricted Stock Units or the
delivery of such shares of Common Stock attributable to Restricted Stock Units
shall be remitted to the Company or provisions to pay such withholding
requirements shall have been made to the satisfaction of the Committee. The
Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with all or any
portion of this Award by delivering cash, or by electing to have the Company
withhold shares of Common Stock that would have otherwise been delivered to
Grantee, or by delivering previously owned shares of Common Stock, having a Fair
Market Value equal to the amount required to be withheld or paid.
11. Stock Certificates.
Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award. The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 11 have been complied with.

 

 



--------------------------------------------------------------------------------



 



12. Successors and Assigns.
This Agreement shall bind and inure to the benefit of and be enforceable by the
Grantee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Grantee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
13. No Employment Guaranteed.
No provision of this Agreement shall confer any right upon the Grantee to
continued Employment.
14. Governing Law.
This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas.
15. Amendment.
This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Grantee.
16. Section 409A Compliance.
It is intended that the provisions of this Agreement satisfy the requirements of
Section 409A of the Code and the accompanying U.S. Treasury Regulations and
pronouncements thereunder, and that the Agreement be operated in a manner
consistent with such requirements to the extent applicable.
For purposes of Section 409A of the Code, (a) if the Grantee is Retirement
Eligible, the time of settlement in Section 7 hereof constitutes a specified
date within the meaning of Section 1.409A-3(a)(4) of the Treasury Regulations
and is within the 90-day period described in Section 1.409A-3(b) of the Treasury
Regulations and (b) if the Grantee is not Retirement Eligible, the time of
settlement in Section 7 hereof is within the short-term deferral period
described in Section 1.409A-1(b)(4) of the Treasury Regulations. For purposes of
this Section 16, “Retirement Eligible” means that the Grantee will be eligible
to terminate Employment by reason of Retirement prior to the date such
Retirement would qualify for short-term deferral treatment under Section 409A of
the Code.
If the Grantee is identified by the Company as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which the Grantee
has a “separation from service” (other than due to death) within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the provisions
of Section 7 hereof, any transfer of shares payable on account of a separation
from service that are deferred compensation shall take place on the earlier of
(i) the first business day following the expiration of six months from the
Grantee’s separation from service, (ii) the date of the Grantee’s death, or
(iii) such earlier date as complies with the requirements of Section 409A of the
Code.

 

 



--------------------------------------------------------------------------------



 



This Agreement executed on behalf of the Company as of the date indicated below,
contingent upon the Grantee’s acceptance of the Agreement by execution and
return of the attached Acceptance Form no later than the date that is 30 days
after the Grant Date:

              PRIDE INTERNATIONAL, INC.        
 
           
By: 
      Date:    
 
         
 
Name:           
 
Title:           

[Acceptance Form Follows]
[Remainder of This Page Blank]

 

 



--------------------------------------------------------------------------------



 



Acceptance Form
Grantee’s Acceptance of Award of Restricted Stock Units
Granted on                                         
The Grantee has until the date that is 30 days after the Grant Date to decide
whether to accept this Restricted Stock Unit Agreement and Award by signing this
Acceptance Form and returning this Acceptance Form to Lonnie Bane, Senior Vice
President, Human Resources and Administration, 5847 San Felipe, Suite 3300,
Houston, TX 77057, facsimile number: (713) 952-6916. The Restricted Stock Unit
Agreement and the Award will be cancelled immediately if this Acceptance Form is
not timely returned to the Company as described in the preceding sentence.
By accepting this Award, as evidenced by execution of this Acceptance Form, the
Grantee hereby acknowledges that the terms and provisions of the Recoupment
Policy supersede and modify the terms of this Award and this Award is subject to
reduction, cancellation and/or recoupment pursuant to the Recoupment Policy.
Furthermore, the Grantee agrees that the terms and provisions of the Recoupment
Policy supersede and modify the rights the Grantee may have under the terms of
any other agreement between the Company and the Grantee.
The Grantee hereby accepts the foregoing Restricted Stock Unit Agreement and
Award, subject to the terms and provisions of the Recoupment Policy, the Plan
and administrative interpretations thereof.

         
GRANTEE:
       
 
  Date:    
 
       
Grantee’s Signature
       
 
       
 
Grantee’s Name (Please Print)
       

 

 